Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 9, 2022

                                      No. 04-22-00075-CV

                              WITTY YETI, LLC, and John Doe,
                                       Appellant

                                                v.

                                      Janelle PLUMMER,
                                            Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2021CI17456
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER

        Appellant filed a notice of appeal from the trial court’s order denying its special
appearance. TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(7). The appellate record and
appellant’s brief have been filed and appellee’s brief is due on April 6, 2022. Appellant has filed
an Emergency Motion to Stay all other proceedings, including discovery, in the underlying suit
pending resolution of its interlocutory appeal. Attached to appellant’s motion for stay is a
motion for default judgment filed by appellee on March 7, 2022. After due consideration, we
GRANT the appellant’s motion for stay. TEX. R. APP. P. 29.3. It is ORDERED that all further
proceedings, including discovery, in the trial court are STAYED pending resolution of this
appeal.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2022.


                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court